Citation Nr: 1710231	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for post-traumatic headaches, as associated with cognitive residuals of a traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 10 percent for cognitive residuals of traumatic brain injury (TBI).

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 2005 to February 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran filed a claim for anxiety in December 2008.  The claim was granted in April 2009 with a disability rating of 30 percent.  The Veteran filed a claim for PTSD and TBI residuals in June 2009.  A February 2010 rating decision recharacterized the anxiety disability as one for PTSD, and the Veteran's rating was increased to 50 percent.  The decision also granted service connection for cognitive residuals of TBI and post-traumatic headaches, both at 10 percent disabling.  

In November 2011, the Veteran filed a claim for increases in his ratings for PTSD, TBI residuals, and headaches.  An April 2012 rating decision continued the 10 percent rating for cognitive residuals of traumatic brain injury, increased his headaches evaluation to 30 percent, and increased the PTSD evaluation to 70 percent.  The Veteran filed a notice of disagreement (NOD) in March 2013.  A Statement of the Case (SOC) was issued in December 2014.  The Veteran filed a form VA-9 (formal appeal to the Board) in February 2015.  A Supplemental Statement of the Case (SSOC) was issued in February 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   

REMAND

VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the appellant, in correspondence received from his attorney in February 2017, has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding the issue in order to schedule the appellant for a new examination.  See 38 U.S.C.A. § 7107(f)(2) (2016).

The Veteran's last PTSD examination took place in November 2011.  In the interim, the Veteran took part in a polytrauma clinic for PTSD and TBI, and has had treatment for his psychiatric disability.  He now also receives Social Security benefits for his disability(ies).  As such, the Veteran should be afforded a new examination to assess the current severity of his service-connected PTSD.   

As for the TDIU claim, the Board finds that the issue of TDIU is inextricably intertwined with the increased rating claims on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claims has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 
 
In addition, the Veteran's representative indicated in a February 3, 2017 communication that the Veteran has been granted Social Security Disability (SSD) benefits in December 2016.  This information is relevant to the issues on appeal, and should be incorporated into the Veteran's claims file before the appeal is adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's Social Security Disability (SSD)/Social Security Administration (SSA) records with the claims file.    

2. Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.  The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's TBI residuals and TBI-related headaches affect him in his everyday life, particularly the impact that they have on the Veteran's ability to secure and follow a substantially gainful occupation.

3. After receipt of the SSA records (or notification that they cannot be secured), the AOJ should arrange for the Veteran to be examined by an appropriate examiner to assess the current severity of his service-connected PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously noted and any increase in the severity of PTSD symptoms since August 2011.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 70 percent, as well as any other symptoms of similar gravity found on examination/in the record, but not listed in the rating criteria.  If a symptom noted is/was present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  The examiner must explain the rationale for all opinions, citing to supporting factual data with citations to the file.

4. Then, readjudicate the claims.  If the benefits sought remain denied, issue an SSOC and provide it to the Veteran and his representative, affording them an adequate opportunity to respond.  Then, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




